Citation Nr: 0944316	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-33 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right foot, post-
bunionectomy.

2.  Entitlement to service connection for right side leg and 
arm muscle weakness and joint problems (right side disorder).

3.  Entitlement to service connection for a left shoulder 
disability.


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 
1991 and from January 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The September 2005 rating decision granted service connection 
for a right foot bunion with assignment of a 10 percent 
disability rating and denied service connection for a left 
shoulder disability and a right side leg and arm muscle 
weakness and joint problems.

The Board notes that in an April 2009 Decision Review Officer 
(DRO) decision, the Veteran was granted a temporary total 
rating for her right foot bunion for the time period between 
June 5, 2008 through July 31, 2008 per 38 C.F.R. § 4.30 due 
to convalescence following a bunionectomy that was performed 
on June 5, 2008.  On August 1, 2008, the 10 percent rating 
was reassigned.  As the April 2009 DRO decision was not a 
full grant of the benefit sought on appeal, the appeal of 
initial disability evaluation assigned for the Veteran's 
service-connected right foot disability remains open.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

The claims for entitlement to service connection are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right foot, post-bunionectomy is productive 
of no more than moderate disability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for right foot, post-bunionectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5276-5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  Specifically, VA must notify the claimant of what is 
required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that predecisional notice letters dated in 
February 2005 and June 2007 substantially complied with the 
notice requirements.  The February 2005 and June 2007 letters 
informed the claimant of what evidence was required to 
substantiate the claim and of the claimant's and VA's 
respective duties for obtaining evidence.  She was asked to 
submit evidence and/or information in her possession to the 
RO.  Additionally, the June 2007 letter informed the claimant 
of the laws and regulations governing disability ratings and 
effective dates as required under Dingess, supra, and was 
followed by readjudication of the claim with the issuance of 
the statement of the case in October 2007.  See Mayfield v. 
Nicholson, 444 F.3d 1328.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and 
available post-service medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  

VA examinations with respect to the issue on appeal were 
obtained in August 2005 and June 2009.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, 
as they are predicated on a review of the claims file and all 
pertinent evidence of record, and fully address the rating 
criteria that are relevant to rating the disabilities in this 
case and provide a complete rationale for the opinions 
stated.  Thus, there is adequate medical evidence of record 
to make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4). 



Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's right foot, post-bunionectomy is rated 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5280-5284.  Pursuant to Diagnostic Code 5284 a 10 
percent rating is warranted for a moderate foot injury.  A 20 
percent rating is warranted for a moderately severe foot 
injury.  A 30 percent rating is warranted for a severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  With 
actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2009).  
Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  38 C.F.R. § Part 4.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  

At her August 2005 VA examination the Veteran reported that 
she was diagnosed in May 2004 with a right foot bunion and 
given an orthotic device which she wore for a period of time, 
but then discontinued when she found it to be more 
aggravating to her right foot then beneficial.  At the time 
of the examination, the Veteran reported that she did not 
currently wear any orthotic devices and that her right foot 
does not bother her if she wears good supportive shoes that 
have a good arch.  She further stated she used to wear 
"cheap" tennis shoes with no arch and that initially her 
right foot did not bother her but now reports pain over the 
first great toe if she wears unsupportive shoes.  Upon 
examination, no redness, warmth or effusion of the joint was 
noted.  She had ankle dorsiflexion and plantar flexion to 20 
degrees and 40 degrees respectively without any pain, 
discomfort or fatigability noted on repeat use.  A bunion on 
the right foot at the base of the great toe was noted to be 
mildly tender with direct pressure.  The Veteran's weight 
bearing stance was noted as normal with no loss of arch.  
There was no evidence of abnormal shoe wear, callus formation 
or tenderness over her heels or Achilles tendon noted by the 
examiner.  Likewise, sensation was intact in her lower 
extremities.  X-ray revealed a hallux valgus deformity with 
degenerative joint disease.  Pertinent diagnosis was right 
foot bunion, unrelieved or changed in symptomatology since 
her use of inserts which she subsequently discontinued.  The 
examiner observed that this disability did not interfere with 
her ability to ambulation and that the Veteran "just has to 
assure that she wears shoes that have good support."  

Subsequent VA treatment records show continued complaints of 
foot pain.  In June 2007, the Veteran was seen for a painful 
right foot secondary to her bunion deformity.  It was noted 
that she had almost complete relief with an injection that 
was given the previous September, but her discomfort had 
started up again.  On examination, the Veteran was noted to 
have a bilateral abduction hallux deformity with a prominent 
dorsal medial eminence of the first metatarsal head of the 
right foot with good range of motion.  It was further noted 
that a mild deformity was forming on the right foot.  She 
also had plantar discomfort of the second metatarsal head on 
the right foot.  

The Veteran underwent a bunionectomy in June 2008.  An August 
1, 2008, postoperative treatment record notes that the 
Veteran had no problems following her surgery 8 weeks before.  
She had a good position to digits and was released from 
follow up.   

The Veteran presented for a VA examination in June 2009.  She 
reported that the surgery improved standing and walking 
tolerance but still reported pain in her right great toe and 
second toe while walking.  She also stated that she uses 
orthotics and reported pain, swelling, redness, and stiffness 
as well as flare ups that occur several times a year, but not 
on a monthly basis, as a result of walking.  The Veteran 
reported she can walk between a quarter of a mile and mile 
and can stand for fifteen to thirty minutes.  Upon 
examination, no evidence of instability, weakness, abnormal 
weight bearing or malunion/nonunion of the tarsal or 
metatarsal bones were noted.  The examiner found that there 
was evidence of painful motion, swelling and tenderness along 
the first and second metatarsophalangeal joints.  X-ray 
revealed postoperative changes from the bunionectomy and 
hammertoe repair of the second toe.  Alignment of the first 
and second toes appeared anatomic.

After reviewing the evidence of record, the Board concludes 
that the Veteran's right foot, post-bunionectomy is most 
analogous to a moderate foot injury.  While the Veteran 
reported significant pain and fatigue on walking and 
standing, the physical examination revealed that she had a 
normal gait and normal range of motion in her ankles.  
Additionally, the Veteran reported that orthotics were quite 
helpful and necessary for prolonged walking.  Moreover, 
despite painful motion in the first and second 
metatarsophalangeal joints, the ankle joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); see also Deluca v. Brown, 8 
Vet. App. 202, 206 (1995).  Accordingly, the Board finds that 
the effects of pain and functional loss are adequately 
compensated under the currently assigned disability rating.  
This is true throughout the appeal period.  See Fenderson, 
supra.

The Board has considered application of alternative rating 
codes to the Veteran's right foot, post-bunionectomy, but a 
higher rating in excess of 10 percent is not warranted under 
other rating codes relating to the foot.  Specifically, there 
is no showing of pes planus, claw foot, or moderately severe 
malunion or nonunion of the tarsal or metatarsal bones.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2009). 

The Board also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  The evidence, however, does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that her service connected disability, 
acting alone, has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

It is undisputed that her disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disabilities in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  The record shows that the Veteran has been 
employed as a nurse practitioner for the prison system.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008).  

In reaching the above conclusions, the Board has not 
overlooked the Veteran's statements to the RO or statements 
to her VA examiners.  In this regard the Board has taken into 
account the fact the Veteran is currently a licensed 
practicing nurse practitioner and served as a medical-
surgical nurse in the military.  The Court has discussed the 
probative value to be placed on statements prepared by 
nurses, finding generally that a nurse's statement has 
probative value.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); see 
also Williams v. Brown, 4 Vet. App. 270, 273 (1993) (nurse's 
statement may constitute competent medical evidence where the 
nurse has specialized knowledge regarding the area of 
medicine or participated in treatment).  In particular, the 
Court has held that an opinion by a registered nurse on the 
etiology of a veteran's disorder is not probative evidence if 
there is no indication (1) that the nurse participated in the 
veteran's treatment, or (2) that the nurse has any special 
knowledge regarding the field of medicine pertaining to the 
veteran's disorder.  Black, 10 Vet. App. at 284. 

In the present case, the Board does not question the 
Veteran's qualifications as a nurse practitioner and medical-
surgical nurse.  However, the Veteran has given no indication 
that she has special knowledge regarding podiatry or 
orthopedics, nor is there any evidence to that effect in the 
record.  Moreover, other than reporting symptoms of pain, the 
Veteran has not provided any additional clinical findings 
that are inconsistent with the clinical findings presented by 
VA.  For example, she has not alleged that her disability has 
resulted in pes planus, claw foot, or moderately severe 
malunion or nonunion of the tarsal or metatarsal bones.  The 
Board has placed greater probative value on the various VA 
examinations of record which provide detailed clinical 
findings and include radiographic studies and consideration 
of the claims folder.  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right foot, post-bunionectomy 
is denied.


REMAND

The Veteran contends that her left shoulder injury was either 
incurred in or aggravated by military service.  Specifically, 
the Veteran has contended that her left shoulder disability 
has worsened as a result of physical training requirements.  
See Veteran's Application for Compensation and Pension dated 
in February 2005.  The Board notes the Veteran underwent an 
exploratory laparoscopic splenectomy repair of her ruptured 
diaphragm in 2002 prior to her most recent period of active 
duty beginning in January 2003.  The Board also takes note of 
the August 2005 VA examiner's diagnosis that the Veteran 
suffered from "left shoulder referred pain from her 
exploratory laparoscopy which was done in 2002 prior to her 
entry on active duty," and his opinion that there was "[n]o 
evidence to support that her left shoulder had worsened 
because of active duty."

Subsequent to the August 2005 VA examination, private 
treatment records from Renaissance Therapy dated in June 2006 
were associated with the claims file when the Veteran 
submitted her October 2006 notice of disagreement.  These 
records also make note of her 2002 surgery, but diagnose her 
with left myofascial trapezius strain and note her complaints 
of shoulder pain and neck spasms.  In light of the Veteran's 
contentions she injured her left shoulder as a result of 
engaging in physical training while in service, and the June 
2006 diagnosis of left myofascial trapezius strain, the Board 
finds that another VA examination is required to determine 
whether the Veteran suffered from an additional left shoulder 
injury while in service that is separate and apart from any 
residuals from her pre-service 2002 surgery.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

With respect to the claim for service connection for right 
side leg and arm muscle weakness and joint problems, the 
record reflects that the Veteran developed some right sided 
weakness after starting Zocor.  The Board observes that the 
Veteran was afforded a VA examination in August 2005 wherein 
the examiner opined that the Veteran had "[s]ubjective 
complaints of right-sided weakness without slight upper 
extremity right grip strength weakness when compared to 
left."  However, a subsequent VA medical record dated in 
March 2006 shows that the Veteran complained of bilateral hip 
pain with the right more severe than the left.  Assessment at 
the time was trochanteric bursitis of the right hip.  As the 
record reflects that Veteran currently has a diagnosed 
disability of the right lower extremity, the Board is of the 
opinion that a new VA examination would be probative in 
ascertaining the etiology of the disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
examination to ascertain the origins of 
the Veteran's left shoulder disability 
and any current extremity of the right 
arm and/or right leg.  The claims folders 
are to be provided to the examiner for 
review in conjunction with the 
examination.  After a review of the 
record on appeal and an examination of 
the Veteran, the examiner should provide 
answers to the following questions:

Left Shoulder
(a)  The examiner should provide a 
diagnosis for any currently 
manifested disability of the left 
shoulder.  For each disability 
identified, the examiner should 
indicate whether there clear and 
unmistakable evidence that the 
disability existed prior to her 
entry onto active duty?

(b)	If the Veteran had a left 
shoulder disability prior to her 
entry onto active duty, the 
examiner should indicate whether 
there is clear and unmistakable 
evidence that the left shoulder 
disability was NOT aggravated by 
her military service?

(c)  For each current left shoulder 
disability that did not exist prior 
to active duty, the examiner should 
indicate whether it is at least as 
likely as not (i.e., 50 percent or 
greater degree of probability) that 
the disability that was caused or 
originally manifested during her 
military service?

Right-Side Leg and Arm Disabilities
(a)  The examiner should identity 
and provide a diagnosis for any 
currently manifested disability of 
the right leg and/or arm manifested 
by muscle weakness or joint 
problems.  For each disability 
identified, the examiner should 
indicate whether it is at least as 
likely as not (i.e., 50 percent or 
greater degree of probability) that 
the disability that was caused or 
originally manifested during her 
military service?

(b)  For any current right side leg 
or arm disability that pre-existed 
active service, the examiner should 
indicate whether there is clear and 
unmistakable evidence that the left 
shoulder disability was NOT 
aggravated by her military service?

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  Specifically the 
RO/AMC should fully adjudicate the claim 
for a left shoulder disability on a 
direct service connection basis.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






 Department of Veterans Affairs


